Citation Nr: 1821623	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection an abnormal left ventricle.  

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left and right knee, prior to June 14, 2012, to include separate compensable ratings.  

5. Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee, since June 14, 2012.  

6.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee, since June 14, 2012.  

7.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to May 2008.  He had an additional 6 months and 27 days of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015. 

In a January 2016 decision, the Board granted service connection for a right shoulder disability.  The remaining issues were remanded for additional development.  

In a July 2017 rating decision, service connection was granted for right lateral and medial epicondylitis, degenerative joint and disc disease of the lumbosacral spine, bilateral hearing loss, and non-proliferative retinopathy in both eyes.  The decisions represent a full grant of the benefits sought with respect to those issues.  

In addition, the July 2017 rating decision reflects that the initial rating for GERD was increased to 10 percent.  As the increase did not satisfy the appeal in full, the claim for an initial higher rating for GERD remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the January 2016 decision, the Board also remanded the issue of entitlement to an initial rating higher than 20 percent for type II diabetes mellitus to schedule the Veteran for a Travel Board hearing for that specific issue.  The hearing was held in July 2016 before a different VLJ.  In a separate February 2018 Board decision, that VLJ addressed that specific appeal.  See 38 C.F.R. § 20.707.

The issues with respect to service connection for vertigo and increased ratings for GERD and peripheral neuropathy of the right lower extremity are addressed in the decision below.  The issue of service connection for an abnormal left ventricle, along with the initial higher rating claims for right and left knee arthritis, hypertension, and a TDIU, are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran has vertigo that is related to service.  

2.  The Veteran's GERD has not been productive of considerable impairment of health.  

3.  The Veteran's peripheral neuropathy of the right lower extremity has been productive of no more than mild impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for an initial rating in excess of 10 percent for GERD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2017).  

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8621 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Analysis

The Veteran seeks service connection for vertigo.  He maintains that vertigo had its onset during service and that he has had the same symptoms ever since.  

Service treatment records reflect a diagnosis of left posterior canal benign paroxysmal positional vertigo (BPPV) for which he underwent canalith repositioning maneuver (CRM) in August 1999.  High blood pressure and bilateral tinnitus were noted, along with syncope two months earlier when he hit his head.  Mild sustained right torsional nystagmus of the right ear and moderate transient left torsional and upbeat nystagmus with vertigo of the left ear were noted.  Although no recent episodes of vertigo were reported in the January 2008 VA BDD examination report, a history of vertigo and tinnitus ever since the head trauma during service was noted.  

In addition, at the July 2015 Board hearing, the Veteran stated that he has had episodes of vertigo ever since service, and most recently with arising from a seated position, possibly related to hypertension and/or an abnormal left ventricle. 

An April 2017 VA examiner reported that Dix Hallpike testing (Nylen-Barany test) for vertigo was abnormal with lateral nystagmus.  Although the examiner was unable to state whether the Veteran's vertigo was caused by service-connected hypertension or tinnitus, the report of examination notes a normal service entrance examination in 1984, and that BPPV had its onset during service.  

The Veteran is competent to report symptoms within the realm of his personal experience, such as vertigo symptoms, and the Board finds his testimony of having the same symptoms since service, at least intermittently, to be credible and supported by the record.  Moreover, the Veteran filed his claim during service.  As there no indication of an intercurrent cause after service, once the current disability element of the claim is met, the disability is shown to have onset during service.

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection for vertigo is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Ratings

A.  General Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Analysis

GERD

The Veteran seeks an initial higher rating for GERD.  He maintains his symptoms are worse than reflected in the 10 percent rating assigned.  

Under DC 7346 for "hiatal hernia," symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; and two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114.

The Veteran's GERD is currently assigned a 10 percent rating under DC 7346.  The Board can identify no more appropriate DCs and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under DC 7346.

An April 2017 VA examination was conducted pursuant to the Board's January 2016 remand.  The report reflects that upper endoscopy in 2013 showed a hiatal hernia.  No esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus was reported.  Although complaints of dysphagia, pyrosis, reflux, and substernal pain were noted, there is no competent evidence that the symptoms are productive of considerable impairment of health to warrant a higher rating under the applicable criteria.  

The April 2017 VA examiner specifically determined that the Veteran's GERD symptoms are stable on medication.  The Board has considered that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  Although the rating criteria listed under DC 7346 do not contemplate the effects of medication on the Veteran's GERD, the Board's decision is not based on any finding that the Veteran's medication provides relief, but rather on the fact that the necessary symptoms and manifestations are not demonstrated by the evidence of record, regardless of any medication.  The evidence does not demonstrate the necessary findings for an initial rating higher than 10 percent at any time during the appeal, with or without medication.  

VA treatment records in March 2017 note that the Veteran was well appearing and in no acute distress in December 2016, and an excellent baseline was noted with respect to his general health.  Normal bowel sounds were reported, nontenderness in all four quadrants was noted, and no masses were reported.  A July 2016 VA treatment record notes that the Veteran was well developed, and denied any heartburn, abdominal pain, diarrhea, constipation or abdominal distention.  A request for Imodium in April 2016 was noted in association with an upcoming trip to Turkey, South Africa, and safari country.  

Private records in February 2013 include a February 2010 record reflecting that he denied dysphagia, dyspepsia, nausea, vomiting, diarrhea, constipation, melena, hematochezia, and abdominal pain.  The abdomen was reported to be soft and non-tender throughout.  No evidence of organomegally, masses, or abdominal bruits was reported, and normoactive sounds were noted to be heard throughout.  

VA treatment records in February 2009 and June 2009 note normal bowel sounds and no masses, and the abdomen was reported to be non-tender in all four quadrants.  A July 2011 gastrointestinal consultation notes that GERD symptoms were mostly controlled.  It was noted that the Veteran denied abdominal pain, nausea and vomiting, dysphagia, odynophagia, unintentional weight loss or loss of appetite.  In addition, he denied any change in bowel habit, diarrhea, melena, and hematochezia.  

The earlier April 2008 VA examination report notes that GERD symptoms were stable.  The abdomen and bowel sounds were normal.  No tenderness, guarding, palpable mass, or hernia was noted.  No periods of incapacitation were reported.  No significant effect on usual occupation or with daily activities was noted.  As this examination was conducted during service, the Board finds that it represents the impairment level shown in service shortly prior to separation from service.

To the extent that interference with employment has been asserted, both the April 2008 and April 2017 VA examiners determined that the Veteran's GERD did not affect the Veteran's ability to work.  The Board notes that the 10 percent rating currently assigned contemplates loss of time due to exacerbations of GERD.  38 C.F.R. § 4.1.  

The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  However, he is not shown to have medical expertise with respect to gastrointestinal disorders, and thus, his opinion in that respect is not competent.  Even assuming no medication use, the Board finds that the competent and probative evidence does not demonstrate GERD symptoms productive of considerable impairment of health.  The Board has considered the overall disability picture due to service-connected gastrointestinal symptoms but does not find it to be of such severity to warrant a higher rating.  See 38 C.F.R. § 4.114.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, an initial rating in excess of 10 percent for GERD is not warranted.  

Peripheral Neuropathy of the Right Lower Extremity

A separate rating was granted for peripheral neuropathy as a complication of the Veteran's service-connected diabetes mellitus type II.  Although the Veteran did not expressly appeal this specific issue, the Board took jurisdiction over it in the January 2016 decision.  As the claim has been effectively considered to be on appeal, the Board will address it.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009); Archbold v. Brown, 9 Vet. App. 124 (1996).

This disability has been evaluated under DC 8621 for "neuritis" of the external popliteal nerve (common peroneal).  A 10 percent rating is warranted for mild impairment.  A 20 percent rating is warranted for moderate impairment.  A 30 percent rating is warranted.  A 40 percent rating is warranted for impairment akin to complete paralysis affecting the nerve.

The Board has considered the evidence of record and finds that the April 2014 and April 2017 VA examinations are the most probative and persuasive evidence as to the level of severity of the peripheral neuropathy of the right lower extremity.  Both reports expressly reflect mild impairment, including after physical examination and testing.  Without sufficient evidence showing impairment approximating moderate or worse impairment, a higher initial rating is not warranted under DC 8621.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is not warranted.  


ORDER

Service connection for vertigo is granted.  

An initial rating in excess of 10 percent for GERD is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  


REMAND

The Veteran seeks service connection for a disability manifested by an abnormal left ventricle.  He asserts that he has excessive sweating due to either an abnormal left ventricle or hypertension.  

Pursuant to the Board's remand in January 2016, the Veteran was afforded a VA examination with respect to the nature and etiology of an abnormal left ventricle.  The April 2017 VA examination report notes that results of electrocardiogram (EKG) in 2003 reflected an enlarged left ventricle and cardiac hypertrophy, and as a consequence, the Veteran was deemed non-deployable.  Although a June 2017 addendum notes that the Veteran's left ventricle hypertrophy (LVH) was due to his service-connected hypertension, the opinion was based on a finding of no coronary disorder at the time the LVH was diagnosed.  However, VA treatment records in March 2017 include notation in December 2016 of "ischemic heart disease (IHD) dysrhythmia-2003," a positive "asa BB-brady" in 2003, and edema "chf."  As such, the opinion is not completely adequate.  Thus, a new VA examination is warranted.  

In view of the above, the initial higher rating claim for hypertension is also being remanded as intertwined.  

In addition, the Veteran seeks an initial rating in excess of 10 percent for osteoarthritis of the left and right knee, prior to June 14, 2012, to include separate compensable ratings, and separate ratings in excess of 10 percent thereafter for osteoarthritis of the left knee, and of the right knee.  

Pursuant to the Board's January 2016 remand, the Veteran was afforded a VA knee examination in April 2017.  Although some range of motion testing was reported, pursuant to a recent precedential decision, more detailed range of right knee motion findings than those reported should be obtained.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that when adjudicating increased rating claims of orthopedic disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Thus, a new VA examination is required with respect to the severity of the Veteran's right and left knee disabilities.  

The claim for a TDIU is inextricably intertwined with the increased rating claims and will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with respect to an abnormal left ventricle/LVH by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified cardiovascular disease, to include as manifested by an abnormal left ventricle/LVH, is related to his active service, or is caused by or aggravated by service-connected hypertension. 

The term "aggravation" means any increase an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  

In rendering the opinion, the examiner should address whether the Veteran's left ventricular hypertrophy represents a cardiac symptom, rather than a discrete disease or disability, along with the evidence, to include the EKG results in 2003, the December 2016 VA treatment records referencing a coronary disorder, to include IHD, and the April 2017 VA examination report noting LVH and cardiac hypertrophy, noting no coronary disorder.

A rationale for all opinions expressed should be provided.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right and left knee symptoms, the examiner should describe all pertinent right and left knee symptomatology, since 2008, to specifically include any symptoms and functional impact that he experiences during flare-ups of right knee symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right and left knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion, as applicable.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


